    Case 2:20-cv-07226-KM-JBC Document 20 Filed 02/17/21 Page 1 of 1 PageID: 238



                                      UNITED STATES DISTRICT COURT
                                                DISTRICT OF NEW JERSEY
                                                      (973) 776-7700
                  CHAMBERS OF                                                              U.S. COURTHOUSE
          JAMES B. CLARK, III                                                              50 WALNUT ST. ROOM 2060
 UNITED STATES MAGISTRATE JUDGE                                                            NEWARK, NJ 07102




                                                     February 16, 2021

                                                     LETTER ORDER

           Re:       DigiMedia Tech, LLC v. Sakar International, Inc.
                     Civil Action No. 20-7226 (KM)

           Dear Counsel,

           As discussed during the conference held in this matter earlier today, the Court will conduct a

settlement conference with the parties on March 23, 2021 at 2:00 PM. All counsel and clients with full

settlement authority shall participate in the conference. By no later than March 18, 2021, the parties are

to submit separate confidential ex parte settlement position papers not to exceed five (5) pages. Such

letters     are     not    to   be   filed,   but   are   to   be   sent   directly   to     Chambers     via   email

(JBC_orders@njd.uscourts.gov). Formal discovery is stayed pending the conference, but the parties are

encouraged to cooperate in the informal exchange of documents and other items which may assist the

settlement process.


           IT IS SO ORDERED.

                                                                    s/ James B. Clark, III
                                                                JAMES B. CLARK, III
                                                                United States Magistrate Judge
